Citation Nr: 1034774	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right 
knee disability.

2.  Entitlement to a rating for a left knee disability in excess 
of 10 percent from July 3, 2001, to May 2, 2004, and in excess of 
20 percent from May 3, 2004.


(The issues of entitlement to service connection for complex 
regional pain syndrome, posttraumatic stress disorder and 
depression; entitlement to a total rating based on individual 
unemployability due to service-connected disabilities; and 
entitlement to special monthly compensation are the subjects of a 
separate decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty training 
(ADT) from January 1989 to May 1989 and on active service from 
November 1989 to May 1992.

These matters were originally before the Board on appeal from a 
July 2003 rating decision by the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2005, the Board denied the issues on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the Court 
issued a memorandum decision that vacated the Board's September 
2005 decision and remanded the matters on appeal to the Board for 
action in compliance with the consistent with the instructions in 
the memorandum decision.  These matters were before the Board in 
March 2008 when they were remanded for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a November 2007 decision, the Court found the prior Board 
determination had, in essence, failed to provide adequate reasons 
and bases to support the decision rendered.  It was specifically 
noted that entitlement to an additional rating for arthritis had 
not been discussed and that a remand was necessary to adequately 
discuss the effects of the Veteran's pain and fatigability on her 
service-connected knee disabilities.  It was also noted that the 
issue of entitlement to service connection for complex regional 
pain syndrome should be considered in the first instance.

Action on the Veteran's claims for increased rating must be 
deferred pending resolution of the claim of entitlement to 
service connection for complex region pain syndrome (the subject 
of a separate Board decision).  The Board has therefore concluded 
that it would be inappropriate at this juncture to enter final 
determinations on these issues.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one issue 
would have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Moreover, under Stegall v. West, 11 Vet. App. 268, 271 (1998), 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
In this case, further development is necessary before the Board 
can adjudicate the claims on appeal.

In its March 2008 Remand, the Board instructed the RO/AMC (in 
pertinent part) to arrange for the Veteran to be examined by an 
appropriate physician for opinions as to the current nature and 
extent of her service-connected knee disabilities.  The physician 
was to identify all present manifestations of the service-
connected knee disabilities including any evidence of recurrent 
subluxation or lateral instability.  Complete range of motion and 
X-ray studies were to be provided with discussion as to any 
additional limitation of motion due to pain, weakness, 
fatigability, incoordination or pain on movement of a joint, 
including use during flare-ups.  The physician was to provide a 
full description of the effects of the service-connected 
disabilities upon the Veteran's employment and daily life.  The 
Veteran underwent VA orthopedic examinations in September 2008 
and November 2009 conducted by a physician's assistant (PA-C).  A 
physician did not review or sign either report.

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 
18(a), an examination report must be reviewed and signed by a 
medical doctor when an examination has been conducted by a 
physician assistant or nurse practitioner.

A medical professional is not competent to offer an opinion as to 
matters outside the scope of his experience.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A physician is an authorized 
practitioner of medicine, while a PA-C has been trained and 
certified to provide certain of a physician's duties, "all under 
the responsible supervision of a licensed physician."  Dorland's 
Illustrated Medical Dictionary 1434 (30th ed. 2003).

In general, the Board is of the opinion that a PA-C is competent 
to evaluate the severity of knee disabilities, the opinion of 
which was based on relatively routine clinical findings.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007) (noting that there is no 
requirement that medical examinations be conducted by physicians 
only, and that the issue involves whether the individual has the 
types of education and clinical training to evaluate the medical 
issue at hand).  In this case, however, because the March 2008 
Remand order indicated that a physician should review the 
Veteran's claims file and render the opinion, it was in violation 
of the prior Remand for the RO/AMC to schedule the examination 
with a PA-C.  See Stegall, supra.

The Board recognizes that this case was remanded previously, and 
sincerely regrets the further delay.  However, the Court 
routinely vacates Board decisions in situations where the Board 
fails to ensure compliance with remand instructions and, as noted 
above, this case is before the Board on remand by the Court.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO is to arrange for the Veteran to 
undergo a VA orthopedic examination by a 
physician to determine the current 
severity of her right and left knee 
disabilities.  The Veteran's claims folder 
must be made available to the physician 
for review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

All indicated tests and studies are to be 
performed, and a comprehensive recreational 
and occupational history is to be obtained.  
All medical findings are to be reported in 
detail.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Joints, revised 
on December 9, 2009.  

The physician was to provide a full 
description of the effects of the service-
connected disabilities upon the Veteran's 
employment and daily life.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

3.  The RO should then review the claims on 
appeal.  The RO should consider whether 
referral for extraschedular consideration 
is indicated.  If either of these claims 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran and 
her representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


